Exhibit 10.1
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT CONTRACT
     THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT CONTRACT (the “Amended
Agreement”), made and entered into as of the 22nd day of July, 2010, amends and
restates the Executive Employment Contract dated as of December 1, 2005, as most
recently amended and restated as of February 5, 2009 (the “Prior Agreement”), by
and between Sensient Technologies Corporation, a Wisconsin corporation
(hereinafter referred to as the “Company”), and Kenneth P. Manning (hereinafter
referred to as “Executive”);
W I T N E S S E T H :
     WHEREAS, the Executive is presently employed by the Company as its Chief
Executive Officer and Chairman of the Board of Directors of the Company (the
“Board”);
     WHEREAS, the Board recognizes that the Executive’s contribution to the
growth and success of the Company has been substantial;
     WHEREAS, the Board desires to make certain changes to the Prior Agreement
relating to the term of this Agreement and Executive’s duties hereunder;
     WHEREAS, the Executive and the Company intend that this Amended Agreement
shall supersede and replace the Prior Agreement;
     WHEREAS, the Executive and the Company intend that in the event of a Change
of Control (as defined in the Amended and Restated Change of Control Severance
and Employment Agreement, made and entered into as of October 23, 2008, by and
between the Executive and the Company (the “Change of Control Agreement”)), this
Amended Agreement shall be superseded and replaced by the Change of Control
Agreement; and
     WHEREAS, the Executive is willing to commit himself to continue to serve
the Company, on the terms and conditions herein provided;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:
     1. Employment. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company, on
the terms and conditions set forth herein.
     2. Term. The employment of the Executive by the Company as provided in
Section 1 of this Agreement will commence on the date hereof and end on
January 1, 2013, unless further extended by mutual agreement or sooner
terminated as hereinafter provided (the “Employment Period”). The Company and
the Executive also intend that the Executive will continue to serve as
Sensient’s non-employee Chairman of the Board following the Employment Period
through January 1, 2015.
     3. Position and Duties.
          (a) Unless otherwise mutually agreed, during the Employment Period the
Executive shall serve as Chief Executive Officer of the Company and the Chairman
of the Board and shall have such responsibilities and authority as may from time
to time be assigned to the Executive by the Company’s Board of Directors
consistent with his position as Chief Executive Officer of the Company and
Chairman of the Board.
          (b) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all his working time and efforts during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive under this Agreement,
use the Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do

 



--------------------------------------------------------------------------------



 



not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this Amended
Agreement or otherwise violate the provisions of Section 14.
     4. Place of Performance. In connection with the Executive’s employment by
the Company, the Executive shall be based in Milwaukee, Wisconsin (at the
principal executive offices of the Company) except for required travel on the
Company’s business to an extent substantially consistent with his present
business travel obligations.
     5. Compensation and Related Matters.
          (a) Base Salary. Except as provided below, during the Employment
Period, the Company shall pay to the Executive a salary at a rate of $957,300
per annum pursuant to the Company’s normal payroll practices (the “Base
Salary”). The Base Salary shall be reviewed on or before January 1 of each year
following the date of this Amended Agreement, while this Amended Agreement
remains in force, to ascertain whether in the judgment of the Board or such
Committee to whom the Board may have delegated authority, such Base Salary
should be adjusted. Any adjustment shall occur only by mutual agreement of the
Company (acting with the approval of the Compensation Committee) and the
Executive. If so adjusted, the term Base Salary as utilized in this Amended
Agreement shall refer to the Base Salary as so adjusted. Compensation of the
Executive by salary payments shall not be deemed exclusive and shall not prevent
the Executive from participating in any other compensation or benefit plan of
the Company. The Base Salary payments (including any adjusted salary payments)
hereunder shall not in any way limit or reduce any other obligation of the
Company hereunder, and no other compensation, benefit or payment hereunder shall
in any way limit or reduce the obligation of the Company to pay the Executive’s
Base Salary hereunder.
          (b) Annual Bonus. In addition to the annual Base Salary, the Executive
shall be eligible to be awarded, for each fiscal year or portion of a fiscal
year ending during the Employment Period, an annual bonus (the “Annual Bonus”)
pursuant to the terms of the Company’s Incentive Compensation Plan for Elected
Corporate Officers, or any successor or replacement plan.
          (c) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in performing services hereunder, including all expenses of travel
and living expenses while away from home on business or at the request of and in
the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.
          (d) Other Benefits. During the Employment Period: (i) the Executive
shall be entitled to participate in incentive, savings and retirement plans,
practices, policies and programs of the Company to an extent no less favorable
than the participation provided generally to other senior executives of the
Company; and (ii) the Executive and/or the Executive’s family, as the case may
be, shall be eligible for participation in, and shall receive benefits under,
welfare benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
employee life insurance, group life insurance, accidental death and travel
accident insurance plans and programs) to an extent no less favorable than the
participation and benefits provided to other senior executives of the Company
(and/or their families).
          (e) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation that is no less favorable than the paid vacation
provided generally to other senior executives of the Company and to all paid
holidays given by the Company to its other senior executives.
          (f) Office and Support Staff. During the entire term of this Amended
Agreement, the Company shall furnish the Executive with office space,
secretarial assistance and such other facilities and services as shall be
suitable to the Executive’s position and adequate for the performance of his
duties as set forth in Section 3.
          (g) Fringe Benefits. During the Employment Period, the Executive shall
be entitled to fringe benefits and perquisites, which shall be no less favorable
than the fringe benefits and perquisites provided generally to other senior
executives of the Company.
     6. Offices. During the Employment Period, the Executive agrees to serve
without additional compensation, if elected or appointed thereto, as a director
of the Company and any of its subsidiaries and in one or more executive offices
of any of the Company’s subsidiaries, provided that the Executive is indemnified
for serving in any such capacities on a basis no less favorable than is
currently provided by the Company’s By-laws.

- 2 -



--------------------------------------------------------------------------------



 



     7. Death. If the Executive shall die during the Employment Period but prior
to the delivery of a Notice of Termination (as hereinafter defined) by the
Company or by the Executive for Good Reason (as hereinafter defined), the
Company shall pay the Executive’s estate or legal representative, within thirty
days following the Executive’s Date of Termination (as hereinafter defined), a
lump sum payment equal to the sum of: (1) the accrued but unpaid portion of the
Executive’s annual Base Salary through the Date of Termination (i.e., the
portion of the Base Salary for the period before Executive’s death that remains
unpaid), (2) the value of the Executive’s accrued, but unused, vacation days
(based on the Executive’s annual Base Salary) and (3) the product of (x) the
average annual bonus earned by the Executive for the three years immediately
prior to the year in which the Date of Termination occurs and (y) a fraction,
the numerator of which is the number of full and partial months in the fiscal
year in which the Date of Termination occurs through the Date of Termination,
and the denominator of which is twelve, in each case to the extent not
theretofore paid (the “Bonus Amount”), and the Company shall have no further
obligations to pay other benefits under this Amended Agreement. The amounts
described in clauses (1), (2) and (3) shall be hereinafter referred to as the
“Accrued Obligations.”
     8. Disability.
          (a) If during the Employment Period, the Executive is determined by
the Company to have a Disability, the Company shall pay the Executive (1) within
thirty days following the Executive’s Disability determination, a lump sum
payment of the Accrued Obligations and (2) commencing on the Executive’s
Disability determination until January 1, 2013, or the termination of his
Disability, whichever is first to occur, such amounts which an individual in his
earnings category would be normally entitled to receive as full Long Term
Disability (“LTD”) coverage under the Company LTD plan then in effect, but not
less than 60% of his Base Salary as determined under Section 5(a) at the time of
the Executive’s Disability determination. During the term of his Disability, the
Executive also shall receive the employee benefits (or service credits therefor,
as the case may be) he would have been entitled to receive, as provided in
Section 5(d) (other than under incentive plans). The obligation to provide the
foregoing disability benefits shall survive the termination of this Amended
Agreement provided the Disability was incurred before termination, and the
Company shall have no further obligations to pay compensation or benefits under
this Amended Agreement.
          (b) For purposes of this Amended Agreement, “Disability” means that
(i) the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or (ii) the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
3 months under an accident and health plan covering the Executive. The Company’s
determination that the Executive has a Disability shall be communicated to the
Executive by written notice, and shall be effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
unless the Executive returns to full-time performance of the Executive’s duties
before the Disability Effective Date. The determination of Disability shall be
made by a physician selected by the Company or its insurers and acceptable to
the Executive or the Executive’s legal representative.
     9. Termination by the Company.
          (a) Termination for Cause. The Executive’s employment may be
terminated by the Board at any time for Cause which shall be defined to mean
(I) conviction of the Executive of any act of fraud, theft or embezzlement or
(II) the commission of any of the following acts by the Executive which is
substantially injurious to the Company: dishonesty, gross misconduct, willful
disclosure of trade secrets, gross dereliction of duty or other grave misconduct
on the part of the Executive.
          The Executive shall not be deemed to have been terminated for Cause
without (i) reasonable notice to the Executive setting forth the reasons for the
Company’s intention to terminate for Cause, (ii) an opportunity for the
Executive, together with his counsel, to be heard before the Board and
(iii) delivery to the Executive of a Notice of Termination from the Board
finding that in the good faith opinion of the Board the Executive was guilty of
conduct set forth above in this Section 9(a), and specifying the particulars
thereof in detail. In the event the Executive’s employment is terminated for
Cause, the Executive shall be entitled to his accrued and unpaid Base Salary
through

- 3 -



--------------------------------------------------------------------------------



 



the Date of Termination and shall forfeit his right to any and all compensation
and benefits he would otherwise have been entitled to receive under this Amended
Agreement.
          (b) Termination without Cause. The Company has the right to terminate
the employment of the Executive without Cause, upon at least thirty days’ prior
written notice, if such termination is approved by a majority vote of the Board
taken at a meeting duly called to consider such matter. In the event of
termination of the Executive’s employment pursuant to this Section 9(b), the
Company shall provide the Executive with the following “Termination Benefits,”
and the Company shall have no further obligations to pay compensation or
benefits under this Amended Agreement:
               (i) a lump sum cash payment, within thirty days following the
Date of Termination, equal to the sum of: (A) the Accrued Obligations, and
(B) the product of (1) three and (2) the sum of the Base Salary, plus the higher
of Executive’s most recent annual bonus or Executive’s target bonus for the year
in which the Date of Termination occurs (if no target bonus has been set for
such year, the Executive’s target bonus for the prior year shall be used);
               (ii) the Executive shall be credited with three additional years
of service for purposes of calculating his retirement benefit under any
supplemental or excess retirement plan of the Company in which he was a
participant as of the Date of Termination;
               (iii) from the Date of Termination until 36 months following the
end of the month in which the Date of Termination occurs, the Company shall
continue benefits to the Executive (and/or the Executive’s family) at least
equal to those which would have been provided to them in accordance with the
plans, programs, practices and policies described in Section 5(d)(ii) if the
Executive’s employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
senior executives of the Company (and their families) (in addition, if the
Executive is eligible for “COBRA” continuation health coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended (or any successor
provision), such coverage shall commence upon the end of the coverage for the
severance period); provided, however, that if any of the welfare benefits
provided during the period the Executive is considered a “specified employee” or
“key employee” under Section 23 of this Agreement are not subject to an
exemption under Section 409A of the Code, such benefits will be provided at the
Executive’s cost subject to reimbursement during any such period; and provided
further, however, if the Executive becomes reemployed with another employer and
is eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility; and
               (iv) the Executive shall be credited with three additional years
of service and age for purposes of eligibility for retiree health benefits under
any retiree health plan maintained by the Company.
     10. Termination by the Executive.
          (a) Without Good Reason. The Executive has the right to terminate his
employment at any time without Good Reason upon no less than thirty days’ prior
written notice delivered to the Company. If the Executive terminates his
employment during the Employment Period for any reason other than Disability or
Good Reason, the Company shall pay a lump sum payment to the Executive of the
Accrued Obligations (other than the Bonus Amount), and the Company shall have no
further obligations to pay compensation or benefits under this Amended
Agreement.
          (b) For Good Reason. The Executive has the right to terminate his
employment for Good Reason upon thirty days’ prior written notice delivered to
the Company within 120 days of the occurrence of one of the events set forth
below. For purposes of this Amended Agreement, “Good Reason” shall mean, without
the Executive’s written consent:
               (i) any reduction in the Executive’s Base Salary;
               (ii) the assignment to the Executive of any duties inconsistent
with, or the reduction of powers or functions associated with, his positions,
duties, responsibilities and status with the Company set forth in Section 3;
               (iii) the Company’s mandatory transfer of the Executive to
another geographic location other than a location within 35 miles of Milwaukee,
Wisconsin or to a location other than the Company’s principal executive offices,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business travel obligations as of the date
hereof; or
               (iv) any other material breach of this Amended Agreement by the
Company.

- 4 -



--------------------------------------------------------------------------------



 



     An isolated, insubstantial and inadvertent action not taken in bad faith,
and which is remedied by the Company within ten days after notice from the
Executive, shall not be treated as Good Reason under this Amended Agreement. In
the event of a termination of employment by the Executive for Good Reason during
the Employment Period, the Executive shall be provided with the Termination
Benefits set forth in Section 9(b) hereof.
     In the event that the Executive shall in good faith give a Notice of
Termination (as hereinafter defined) for Good Reason and it shall thereafter be
determined that Good Reason did not exist, the employment of the Executive
hereunder shall, at the Executive’s option, continue after such determination;
provided, that the Executive continued his employment during the dispute
concerning his alleged Good Reason pursuant to his option to do so as provided
in Section 11 and provided further, that in no event shall such employment
extend beyond the Employment Period. If the Executive does not choose to
continue his employment hereunder after such determination, the employment of
the Executive shall be deemed to have terminated at the date of giving such
purported Notice of Termination by mutual consent of the Company and the
Executive; provided, however, that if the Executive exercises his option to
continue his employment during the period of dispute concerning his alleged Good
Reason as provided in Section 11, the Executive shall be entitled to
compensation and benefits during such continued employment in accordance with
Section 5 of this Amended Agreement.
     11. Notice of Termination; Date of Termination.
          (a) Notice of Termination. Any termination of the Executive’s
employment by the Company under Section 9 or by the Executive under Section 10
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Amended Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Amended Agreement relied upon and the date of the Executive’s termination and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. In the event that one party notifies the other that a
dispute exists concerning the termination of the Executive’s employment, the
Executive’s employment under this Amended Agreement shall, at the Executive’s
option, not be terminated until such dispute is finally resolved either by
mutual written agreement of the parties or in accordance with Section 16, as the
case may be; provided, however, that in no event shall such employment extend
beyond the Employment Period.
          (b) Date of Termination. The Executive’s “Date of Termination” shall
mean: (i) in the event of his death, the date of death; (ii) in the event of his
Disability, the Disability Effective Date; and (iii) in the event of any other
termination of employment, the date specified in the Notice of Termination.
     12. Non-exclusivity of Rights. Nothing in this Amended Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company for which the Executive may
qualify, nor, subject to Section 24, shall anything in this Amended Agreement
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company. Accrued benefits and other amounts that
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of, or any contract or agreement with, the Company on or after the
Date of Termination shall be payable in accordance with such plan, policy,
practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Amended Agreement.
     13. Interest and Costs. In the event that any payments due to the Executive
hereunder shall fail to be paid when due, such unpaid amounts shall bear
interest at the rate of 8% per annum and if such unpaid amounts are collected by
law or through an attorney-at-law, the Executive shall also be entitled to
collect reasonable attorneys’ fees and all costs of collection. Within ten (10)
days after the Executive’s written request therefor, the Company shall pay to
the Executive, or such other person or entity as the Executive may designate in
writing to the Company, such reasonable attorneys’ fees and costs of collection
in advance of the final disposition or conclusion of any dispute, legal or
arbitration proceeding with respect to such collection.
     14. Noncompetition; Nonsolicitation and Confidential Information.
          (a) During the Employment Period, Executive shall not provide any
assistance to any competitor of the

- 5 -



--------------------------------------------------------------------------------



 



Company. In addition, for a period of one year after the later of the
Executive’s Date of Termination or the date Executive ceases to serve as
Chairman of the Board (the “Noncompetition Period”), the Executive shall not,
except as permitted by the Company’s prior written consent, engage in, be
employed by, or in any way advise or act for, any business which is a competitor
of the Company in any capacity that involves assisting the competitor with
respect to competing against the Company in any market in which, at the
beginning of the Noncompetition Period, the Company either is selling or
marketing any of its products or is actively planning to begin selling or
marketing any of its products. Notwithstanding the foregoing, this Section 14(a)
shall not apply during the Noncompetition Period if the Executive’s employment
is terminated without Cause or the Executive terminates his employment for Good
Reason.
          (b) During the Noncompetition Period, other than on behalf of the
Company, the Executive shall not induce or solicit any employee of the Company
to terminate his or her employment.
          (c) The Executive shall hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company and its respective businesses that the Executive obtains
during the Executive’s employment by the Company and that is not public
knowledge (other than as a result of the Executive’s violation of this Section
14(c) (“Confidential Information”)). For so long as any piece of Confidential
Information is sensitive and/or of economic value to the Company, the Executive
shall not communicate, divulge or disseminate any such piece of Confidential
Information outside the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process.
          (d) All computer software, business cards, telephone lists, customer
lists, price lists, contract forms, catalogs, the Company books, records, files
and know-how acquired while the Executive is an employee of the Company are
acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company’s possession or premises or made use of other than in
pursuit of the Company’s business or as may otherwise be required by law or any
legal process, or as is necessary in connection with any adversarial proceeding
against the Company and, upon termination of employment for any reason, the
Executive shall deliver to the Company, without further demands, the originals
and all copies thereof which are then in his possession or under his control.
          (e) The provisions of Sections 14(a), (b), (c) and (d) shall remain in
full force and effect until the expiration of the period specified herein
notwithstanding the earlier termination of the Executive’s employment hereunder.
In the event of a breach of the Executive’s covenants under this Section 14, it
is understood and agreed that the Company shall be entitled to injunctive
relief, as well as any other legal remedies. For purposes of this Section 14,
the “Company” shall include all entities controlling, controlled by or under
common control with the Company.
     15. Resolution of Disputes. Any dispute arising out of this Amended
Agreement shall, at the Executive’s option, be determined by arbitration under
the rules of the American Arbitration Association then in effect, other than any
requests for injunctive relief under Section 14(e), or by litigation. Whether
the dispute is to be settled by arbitration or litigation, the venue for the
arbitration or litigation shall be Milwaukee, Wisconsin or, if the Executive is
no longer residing or working in Milwaukee, Wisconsin, such venue shall, at the
Executive’s election, be the city in which the Executive resides. More
specifically, if litigation is the method for settling any such dispute, venue
for the litigation shall be in the Circuit Court of Milwaukee County or, if the
Executive is no longer residing or working in Milwaukee, Wisconsin, such venue
shall, at the Executive’s election, be the county court for the county in which
the Executive resides. The parties consent to jurisdiction in the selected venue
notwithstanding their residence or situs.
     16. Payment Obligations Absolute. The Company’s obligation during and after
the term of the Executive’s employment hereunder to pay the Executive the
compensation and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else, except as provided in Section
9(b)(iii). All amounts payable by the Company hereunder shall be paid without
notice (except as provided in Section 12) or demand. The Company will not seek
to recover all or any part of any such payment from the Executive or from
whomsoever may be entitled thereto, for any reason whatsoever, except as
provided in Section 9(b)(iii).
     17. Strict Compliance. The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of, or to assert any right under, this
Amended Agreement (including, without limitation, the right of the

- 6 -



--------------------------------------------------------------------------------



 



Executive to terminate employment for Good Reason pursuant to Section 10(b))
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Amended Agreement.
     18. Successors; Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Amended Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Amended
Agreement. As used in this Amended Agreement, “Company” shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 18 or which otherwise becomes bound by all the terms and provisions of
this Amended Agreement by operation of law.
          (b) This Amended Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. Except as otherwise expressly provided in
Sections 7 and 8 of this Amended Agreement, if the Executive should die while
any amounts would still be payable to him hereunder if he had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Amended Agreement to the Executive’s devisee, legatee, or
other designee or, if there be no such designee, to the Executive’s estate.
     19. Notice. All notices, requests, demands and other communications
required or permitted to be given by either party to the other party by this
Amended Agreement (including, without limitation, any Notice of Termination of
employment) shall be in writing and shall be deemed to have been duly given when
delivered personally or received by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party, as follows:

     
 
  If to the Company, to:
 
  Sensient Technologies Corporation
 
  777 East Wisconsin Avenue
 
  Milwaukee, Wisconsin 53202
 
  Attention: Secretary

     If to Executive, to the last address for the Executive in the Company’s
records.
     Either party hereto may change its address for purposes of this Section 19
by giving fifteen (15) days prior notice to the other party hereto.
     20. Severability. If any term or provision of this Amended Agreement or the
application hereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Amended Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Amended Agreement shall be valid and enforceable to the
fullest extent permitted by law.
     21. Headings. The headings in this Amended Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of this Amended Agreement.
     22. Governing Law. This Amended Agreement has been executed and delivered
in the State of Wisconsin and shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of Wisconsin.
                    23. Withholding Matters. All payments to be made or benefits
to be provided hereunder by the Company will be subject to required withholding
of federal, state and local income and employment taxes and related reporting
requirements.

- 7 -



--------------------------------------------------------------------------------



 



                    24. Section 409A of the Code. It is the intention of the
parties that all payments and benefits under this Agreement be exempt from, or
if not so exempt, comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and any guidance issued thereunder (the “Code”), and the Agreement
shall be interpreted, operated and administered accordingly. Notwithstanding
anything in this Agreement to the contrary, if Executive is considered a
“specified employee” or “key employee” of the Company and has experienced a
“separation from service,” each within the meaning of Section 409A of the Code,
no payments or benefits under this Agreement that are considered deferred
compensation shall be made to Executive prior to the date that is six (6) months
after the date of Executive’s “separation from service” (or, if earlier, the
Executive’s date of death).
                    The Company shall indemnify the Executive if the Executive
incurs additional tax under Section 409A of the Code as a result of a violation
of Section 409A of the Code (each an “Indemnified Section 409A Violation”) that
occurs as a result of (1) the Company’s clerical error (other than an error
cause by erroneous information provided to the Company by the Executive),
(2) the Company’s failure to administer this Agreement or any benefit plan or
program in accordance with its written terms (such written terms, the “Plan
Document”), or (3) following December 31, 2008, the Company’s failure to
maintain the Plan Documents in compliance with Section 409A of the Code;
provided, that the indemnification set forth in clause (3) shall not be
available to the Executive if (x) the Company has made a reasonable, good faith
attempt to maintain the applicable Plan Document in compliance with Code
Section 409A but has failed to do so or (y) the Company has maintained the
applicable Plan Document in compliance with Section 409A of the Code but
subsequent issuance by the Internal Revenue Service or the Department of the
Treasury of interpretive authority results in the applicable Plan Document not
(or no longer) complying with Section 409A of the Code (except that, if the
Company is permitted by such authority or other authority to amend the Plan
Document to bring the Plan Document into compliance with Section 409A of the
Code and fails to do so, then such indemnification shall be provided).
     (i) In the event of an Indemnified Section 409A Violation, the Company
shall reimburse the Executive for (1) the 20% additional income tax described in
Section 409A(a)(1)(B)(i)(II) of the Code (to the extent that the Executive
incurs the 20% additional income tax as a result of the Indemnified Section 409A
Violation), and (2) any interest or penalty that is assessed with respect to the
Executive’s failure to make a timely payment of the 20% additional income tax
described in clause (1), provided that the Executive pays the 20% additional
income tax promptly upon being notified that the tax is due (the amounts
described in clause (1) and clause (2) are referred to collectively as the
“Section 409A Tax”).
     (ii) In addition, in the event of an Indemnified Section 409A Violation,
the Company shall make a payment (the “Section 409A Gross-Up Payment”) to the
Executive such that the net amount the Executive retains, after paying any
federal, state, or local income tax or FICA tax on the Section 409A Gross-Up
Payment, shall be equal to the Section 409A Tax. The Executive shall reasonably
cooperate with measures identified by the Company that are intended to mitigate
the Section 409A Tax to the extent that such measures do not materially reduce
or delay the payments and benefits to the Executive hereunder.
     25. Entire Agreement. This Amended Agreement supersedes any and all other
oral or written agreements heretofore made relating to the subject matter hereof
(including, without limitation, the Prior Agreement) other than the Change of
Control Agreement, and constitutes the entire agreement of the parties relating
to the subject matter hereof.

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amended Agreement as of
the date first written above.

            SENSIENT TECHNOLOGIES CORPORATION (“Company”)
      By                

            Attest:                 EXECUTIVE
              Kenneth P. Manning           

- 9 -